Appeal from a judgment of the Ulster Trial Term entered May 20, 1937, on a verdict, and from an order denying motion for a new trial. Plaintiff was a passenger riding in the front seat with a driver of experience who was familiar with the road. The road was wet and slippery. Descending a grade into another road the defendant, unable to make the turn, owing to the condition of the road and the speed of the ear, ran into a bank, injuring plaintiff. The evidence justified a finding by the jury that the defendant was guilty of negligence and that the plaintiff was free therefrom. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.